Citation Nr: 0944581	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  09-04 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypothyroidism 
(claimed as Gulf War syndrome and insomnia).  

2.  Entitlement to service connection for gastroesophageal 
reflux syndrome (also claimed as gastrointestinal symptoms).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986 
and from August 1990 to March 1991.  She had service in the 
Southwest Asia theater of operations from September 15, 1990 
to March 10, 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claims.  

The issues were remanded by the Board in May 2009 to afford 
the Veteran a personal hearing.  She provided testimony in 
August 2009 before the undersigned Veterans Law Judge.  A 
copy of the transcript is of record.  

The Veteran submitted additional evidence at the time of her 
hearing, which was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that she is afforded 
every possible consideration.  Such development would ensure 
that her due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

The Veteran seeks service connection for hypothyroidism and 
gastroesophageal reflux syndrome, asserting that she did not 
have these problems prior to military service in Southwest 
Asia.  She reports that she had symptoms associated with both 
conditions that began in service, but candidly acknowledges 
that she did not seek treatment.  In that regard, the Veteran 
reports that she did not realize that symptoms such as 
gaining weight, being cold, being tired, heartburn, and 
reflux were related to the problems she has since been 
diagnosed.  She also reports that the symptoms she initially 
exhibited during service persisted after her discharge and 
were later attributed to the diagnosed conditions of 
hypothyroidism and gastroesophageal reflux syndrome.  The 
Veteran also contends that the stressors to which she was 
exposed during service, and which formed the basis of the 
grant of service connection for generalized anxiety disorder 
with depressive disorder, have caused hypothyroidism and 
gastroesophageal reflux syndrome.  She asserts that there is 
an etiological relationship between depression and her 
diagnosed conditions.  See e.g., January 2009 VA Form 9; 
August 2009 hearing transcript.  

As an initial matter, the Veteran has not been provided with 
notice concerning what the evidence must show to support a 
claim for secondary service connection.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009).  Based on the contentions raised by the Veteran 
concerning a link between her service-connected generalized 
anxiety disorder with depressive disorder and hypothyroidism 
and gastroesophageal reflux syndrome, as described above, 
this must be accomplished on remand.  

The Veteran testified that she received treatment at the VA 
Medical Center (VAMC) in Nashville, Tennessee, beginning in 
either 1996 or 1998.  Review of the claims folder, however, 
does not reveal that records prior to 1999 have been obtained 
or requested.  On remand, the RO/AMC should make a request 
for all records from the Nashville VAMC dated between 1996 
and 1999.  

Review of the medical records from the Nashville VAMC reveal 
that the Veteran underwent tubal ligation at the Alvin C. 
York VAMC, which is located in Murfreesboro, Tennessee.  
There are no records from this facility in the claims folder.  
As records from the Murfreesboro VAMC may contain evidence 
related to the claims for service connection for 
hypothyroidism and gastroesophageal reflux syndrome, the 
RO/AMC must request the Veteran's complete records from this 
facility.  

Treatment records from the VAMC in Tampa, Florida, have been 
obtained, and it appears that the Veteran now receives all 
her treatment from this facility.  The earliest record of 
treatment from the Tampa VAMC is dated in December 2007.  
Review of these records reveals that the Veteran was seen 
prior to this date.  More specifically, it appears that when 
the Veteran was seen in December 2007 for an initial visit, 
it was reported that she was transferring back to Tampa from 
Tennessee and had last been seen in 2002.  See women's health 
care new patient note (emphasis added).  As such, the RO/AMC 
should request the Veteran's treatment records from the Tampa 
VAMC dated between 2002 and December 2007.  Recent VA 
treatment records from this facility should also be obtained.  

The Board notes that all of the Veteran's treatment is 
provided under her maiden name, which is [redacted].  See 
November 2007 VA Form 21-526; December 2007 VA Form 21-4138.  

During VA examinations conducted in March 2008, the Veteran 
was diagnosed with hypothyroidism and gastrointestinal (GI) 
symptoms previously diagnosed as gastroesophageal reflux 
disease (GERD).  The VA examiner, who conducted both 
examinations, indicated that the Veteran's GI symptoms were 
not related to Gulf War Syndrome (GWS) and that 
hypothyroidism is less likely as not caused by or a result of 
service.  No rationale was provided for the first opinion.  
The rationale provided for the second was that the Veteran 
was found to have hypothyroidism after the birth of her child 
and that deployment is most likely not a contributing factor 
to her condition.  

It does not appear that the VA examiner has taken the 
Veteran's contentions regarding the symptomatology she 
experienced during service and after discharge into 
consideration.  The Board finds that the Veteran is competent 
to report the in-service symptoms and the symptoms she 
experienced prior to being diagnosed with these conditions.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  The VA examiner also did 
not provide an opinion as to whether there is an etiological 
relationship between the service-connected generalized 
anxiety disorder with depressive disorder and hypothyroidism 
and/or gastroesophageal reflux syndrome.  

In light of the foregoing, the Board finds that the Veteran 
should be afforded appropriate examinations to determine the 
etiology of hypothyroidism and gastroesophageal reflux 
syndrome.  See 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  This is also important as 
a private medical professional has provided an opinion that 
the Veteran's hypothyroidism is more likely than not a 
subsequence of untreated PTSD.  The Veteran, however, has not 
been diagnosed with PTSD.  

The Veteran is hereby notified that it is her responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).



Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran (1) about the 
information and evidence not of record 
that is necessary to substantiate a claim 
for service connection for hypothyroidism 
and gastroesophageal reflux syndrome on a 
secondary basis (see 38 C.F.R. § 3.310); 
(2) about the information and evidence 
that VA will seek to provide; and (3) 
about the information and evidence that 
she is expected to provide.  

2.  Obtain the Veteran's treatment 
records, under her maiden name [redacted], 
from the Nashville VAMC, dated between 
1996 and 1999.  If no records can be 
found, indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.

3.  Obtain the Veteran's complete 
treatment records, under her maiden name 
[redacted], from the Murfreesboro (Alvin C. 
York) VAMC.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

4.  Obtain the Veteran's treatment 
records, under her maiden name [redacted], 
from the Tampa VAMC dated between 2002 
and December 2007, and since February 
2008.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

5.  Thereafter, schedule the Veteran for 
a VA endocrine diseases examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the Veteran's 
diagnosed thyroid condition had its onset 
during active service or is related to 
any in-service disease, event, or injury.  

The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the Veteran's 
generalized anxiety disorder with 
depressive disorder either (a) caused or 
(b) aggravated her thyroid condition.  

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

6.  Thereafter, schedule the Veteran for 
a VA digestive conditions examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner is asked to provide an 
opinion as to whether the Veteran has any 
gastrointestinal disorder(s), including 
gastroesophageal reflux syndrome.

For each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed disability 
had its onset during active service or is 
related to any in-service disease, event, 
or injury.

The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the Veteran's 
generalized anxiety disorder with 
depressive disorder either (a) caused or 
(b) aggravated any diagnosed 
gastrointestinal disorder.  

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

7.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

